—Order, Supreme Court, New York County (Emily Goodman, J.), entered on or about June 21, 1996, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The court properly denied defendants’ motion for summary judgment since the submissions of plaintiff in opposition to the motion, including photographs of the alleged defective condition, his affidavit asserting that the photographs depicted the condition on the day of the accident and an affidavit from a professional engineer, indicating that the dangerous condition occurred over a long period of time and must have existed for *225at least several years prior to the accident, were sufficient to raise a triable issue of fact as to whether defendants had constructive notice of the alleged dangerous condition (Gordon v American Museum of Natural History, 67 NY2d 836). Under the circumstances presented herein, the fact that the photographs were taken several years after the accident does not render them inadmissible to demonstrate such notice (see, Taylor v New York City Tr. Auth., 48 NY2d 903). Concur— Murphy, P. J., Nardelli, Williams and Colabella, JJ.